Citation Nr: 0723653	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his claim for entitlement to 
nonservice-connected disability pension benefits in August 
2002.  The RO issued a rating decision that granted 
entitlement to the pension benefits in August 2002.  The 
veteran was denied additional special monthly pension (SMP) 
based on the need for regular aid and attendance (A&A), or 
being housebound.

The only disability considered by the RO was left C5 
radiculopathy with bilateral arm weakness.  Evidence for the 
disability was contained in an examination report provided by 
the veteran with his claim.  The RO assigned a 60 percent 
disability rating for the disability.  This remains the only 
rated disability.  

Associated with the claims folder are VA treatment records, 
from VA facilities, for the period from August 2002 to March 
2004.  In addition to the C5 radiculopathy, the records 
reflect diagnoses/assessments for several conditions to 
include hepatitis C, bilateral carpal tunnel syndrome, and 
gastroesophageal reflux disease (GERD).  The veteran also 
underwent surgery for cataract removal.

VA treatment records that were received from the Social 
Security Administration (SSA) cover a period from September 
2001 to April 2004.  The records indicated that the veteran 
reported that he had residuals of a gunshot wound to the 
right thigh with chronic leg pain and toe numbness, as well 
as a partial amputation of a little finger.  The records also 
reflect that there are outstanding VA treatment records that 
have been provided to the SSA that are not associated with 
the claims folder.  

There is evidence of record that the veteran was scheduled 
for a VA examination but failed to report in September 2005.  

A remand is necessary in this case for several reasons.  The 
RO has not identified, or rated, all of the veteran's 
disabilities.  This is important in evaluating his overall 
claim but especially so in assessing his possible entitlement 
to housebound benefits.  Also, there is evidence of 
outstanding VA records.  The SSA records contain VA records 
dated beyond those associated with the claims folder.  
Further, the latest VA records are dated in early 2004 thus 
making even more likely that there are additional and later 
VA records that must be obtained and associated with the 
claims folder.  

Finally, a review of the veteran's submissions and the RO's 
correspondence to the veteran show the same zip code was used 
by the veteran and the RO.  However, the VA medical center 
(VAMC) record that advised of the veteran's failure to report 
for his examination shows a different zip code was used to 
contact the veteran.  Although the veteran has not alleged 
that he failed to receive notice of his scheduled 
examination, it is not clear from the record that he actually 
received the notice.  Accordingly, a new examination should 
be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 2002 on.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the veteran.  

2.  VA medical records dated from April 
2004 to the present should be obtained 
and associated with the claims file.  

3.  The veteran should be afforded an 
appropriate VA general examination to 
determine any need for aid and 
attendance benefits or whether the 
veteran is housebound.  The examination 
report should address the extent and 
severity of the following conditions 
both individually and in combination:  
C5 radiculopathy with bilateral arm 
weakness, eye disabilities, hepatitis, 
gastroesophageal reflux disease, 
residuals of a gunshot wound to the 
right thigh with claimed chronic leg 
pain and toe numbness, partial 
amputation of the little finger, and 
bilateral carpal tunnel syndrome.  The 
examiner should also report on the 
extent and severity of any other 
conditions found.  The claims folder is 
to be made available to the examiner 
prior to examination for use in the 
study of the case, and the report 
should contain a remark indicating 
whether the folder has been reviewed.  
The examiner should provide a rationale 
for any opinion expressed.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, which informs the veteran of 
the ratings assigned to his disabilities, 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


